Order as resettled, in so far as appealed from, modified by substituting the City Bank Farmers Trust Company as committee for the incompetent therein named, and as so modified affirmed, without costs. While this court recognizes the competency of the person named by the Special Term to act as committee for the incompetent, it is of opinion that sound discretion dictates the appointment of the appellant’s nominee, City Bank Farmers Trust Company, in the interests of economy and the substantial ends of justice. Rich, Kapper, Hagarty and Carswell, JJ., concur; Lazansky, P. J., not voting.